AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-SB/A No. 3 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or 12(g) of the Securities Exchange Act of 1934 ANCHOR FUNDING SERVICES, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-5456087 (I.R.S. Employer Identification No.) 10801 Johnston Road suite 210 Charlotte, NC (Address of Principal Executive Offices) 28226 (Zip Code) (866) 789-3863 (Issuer’s Telephone Number) Securities to be Registered under Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered None. Securities to be Registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of Class) 1 TABLE OF CONTENTS ANCHOR FUNDING SERVICES, INC. INDEX PART I Item 1. Description of Business 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 21 Item 3. Description of Property 31 Item 4. Security Ownership of Certain Beneficial Owners and Management 31 Item 5. Directors, Executive Officers, Promoters and Control Persons 32 Item 6. Executive Compensation 36 Item 7. Certain Relationships and Related Transactions 45 Item 8. Description of Securities 46 PART II Item 1. Market Price and Dividends on the Registrant's Common Equity and Related Shareholder Matters. 49 Item 2. Legal Proceedings 49 Item 3. Changes in and Disagreements With Accountants 50 Item 4. Recent Sales of Unregistered Securities 50 Item 5. Indemnification of Directors and Officers 52 FINANCIAL STATEMENTS Audited Financials - Statements of Anchor Funding Services LLC for the years ended December 31, 2006 and 2005 F-1 Unaudited Condensed Consolidated Pro-Forma FinancialInformation P-1 Unaudited Consolidated Financials of the Company for the quarter ended March 31, 2007 and 2006 and pro forma Unaudited condensed statement of operations for the quarter ended March 31, 2007 Q-1 PART III Item 1. Index to Exhibits 55 SIGNATURES 56 2 FORWARD-LOOKING STATEMENTS Some of the statements under “Item 1 - Description of Business,” “Item 2 -Management’s Discussion and Analysis or Plan of Operation” and included elsewhere in this Registration Statement contain forward-looking statements. All statements other than statements of historical facts contained in this Registration Statement, including statements regarding our plans, objectives, goals, strategies, future events, capital expenditures, future results, our competitive strengths, our business strategy and the trends in our industry are forward-looking statements. The words “believe,” “may,” “could,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “expect,” “appear,” “forecast,” “future,” “likely,” “probably,” “suggest” and similar expressions, as they relate to the Company, are intended to identify forward-looking statements. Forward-looking statements reflect only our current expectations. We may not update these forward-looking statements, even though our situation may change in the future. In any forward-looking statement, where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will be achieved or accomplished. Our actual results, performance or achievements could differ materially from those expressed in, or implied by, the forward-looking statements due to a number of uncertainties, many of which are unforeseen, including: • the timing and success of our acquisition strategy; • the timing and success of our expanding our market presence in our current locations, successfully entering into new markets, adding new services and integrating acquired businesses; • the timing, magnitude and terms of a revised credit facility to accommodate our growth; • competition within our industry; and • the availability of additional capital on terms acceptable to us. In addition, you should refer to the “Risk Factors” section of this Registration Statement commencing in Item 1 for a discussion of other factors that may cause our actual results to differ materially from those implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Registration Statement will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, if at all. Accordingly, you should not place undue reliance on these forward-looking statements. We qualify all the forward-looking statements contained in this Registration Statement by the foregoing cautionary statements. 3 PART I Item 1. Description of Business. Corporate Structure Anchor Funding Services, Inc. (formerly BTHC XI, Inc.) was originally organized in the State of Texas as BTHC XI LLC. On September 29, 2004, BTHC XI LLC and its sister companies filed an amended petition under Chapter 11 of the United States Bankruptcy Code. On November 29, 2004, the court approved BTHC XI LLC’s Amended Plan of Reorganization. On August 16, 2006, and in accordance with its Amended Plan of Reorganization, BTHC XI LLC changed its state of organization from Texas to Delaware by merging with and into BTHC XI, Inc., a Delaware corporation formed solely for the purpose of effecting the reincorporation. Anchor Funding Services LLC, a limited liability company, was originally formed under the laws of the State of South Carolina in January 2003 and later reorganized under the laws of the State of North Carolina on August 29, 2005. Anchor Funding Services, LLC was formed for the purposes of providing factoring and back office services to businesses located in the United States and Canada. On January31, 2007, the former BTHC XI, Inc. and certain principal stockholders entered into a Securities Exchange Agreement (the “Securities Agreement”) with Anchor Funding Services, LLC and its members for Anchor Funding Services, LLC to become a wholly-owned subsidiary of the former BTHC XI, Inc. in exchange for 8,000,000 shares of Common Stock of BTHC XI, Inc. (the “Exchange”). At the time of the Exchange, the former BTHC XI, Inc. had limited operations and limited assets or liabilities. Because the members of Anchor Funding Services, LLC exchanged their equity ownership interests for an aggregate 67.7% equity ownership interest in the former BTHC XI, Inc. (computed immediately after the completion of the Exchange and before the consummation of a financing), this transaction was for accounting purposes, treated as if Anchor Funding Services, LLC was the surviving entity, as if a merger occurred between the parties. Accordingly, for the periods prior to the Exchange, our financial statements are based upon the financial position, results of operations and cash flows of Anchor Funding Services LLC. The assets, liabilities, operations and cash flows of the former BTHC XI, Inc. are included in our consolidated financial statements from January 31, 2007, the effective date of the Exchange, onward. On April 4, 2007, the former BTHC XI, Inc. changed its corporate name to Anchor Funding Services, Inc., which is currently a holding corporation for its wholly-owned subsidiary, Anchor Funding Services, LLC. Except as otherwise provided in this Registration Statement, unless the context otherwise requires, references in this Form 10-SB/A to the “Company,” “Anchor,” “we,” “us” and “our” refers collectively to the consolidated business and operations of Anchor Funding Services, Inc. and its wholly-owned operating subsidiary, Anchor Funding Services LLC. Business Overview Anchor’s business has grown since its commencement in 2003 with minimal marketing and limited financing. Our investment objective is to create a well-recognized, national financial services firm for small businesses providing accounts receivable funding (factoring), outsourcing of accounts receivable management including collections and the risk of customer default and other specialty finance products including, but not limited to domestic and international purchase order financing, credit card financing, lawsuit financing, trade finance and government contract funding. For certain service businesses, Anchor also provides back office support including payroll, payroll tax compliance and invoice processing services. We provide our services to clients nationwide and may expand our services internationally in the future. We plan to achieve our growth objectives as described below through a combination of strategic and add-on acquisitions of other factoring and related specialty finance firms that serve small businesses in the United States and Canada and internal growth through mass media marketing initiatives. Our corporate headquarters and back office operations are located in Charlotte, North Carolina. 4 Factoring is the purchase of a company’s accounts receivable, which provide businesses with critical working capital so they can meet their operational costs and obligations while waiting to receive payment from their customers. Factoring services also provide businesses with credit and accounts receivable management services. Typically, these businesses do not have adequate resources to manage internally their credit and accounts receivable functions. Factoring services are typically a non-recourse arrangement whereby the factor take the entire credit risk if the customer does not pay due to insolvency for any period of time or on a partial non-recourse basis where the factor takes the credit risk for a period of time, which could be 30 to 90 days after the factor purchases an account receivable such that if a client’s customer becomes insolvent during this specific period of time, the factor bears the loss. Under partial non-recourse factoring, after a specific period of time, if the accounts receivable invoice is not collected, the client is required to purchase the accounts receivable invoice back from Anchor. We typically advance our clients 75% to 90% of the face value of invoices that we approve in advance on a partial non-recourse basis and pay them the difference less our fees when the invoice is collected. For our year ended December 31, 2006, our fees for services averaged 4.9% of the invoice value and are tiered such that the longer it takes us to collect on the accounts receivable invoice, the greater our fee. Since our inception, Anchor has not incurred any credit losses. We recently began offering a full-non-recourse factoring product to independent truckers and trucking companies through our new transportation funding division, TruckerFunds.com. A summary of some of the advantages of factoring for a small business is as follows: · Faster application process since factoring is focused on credit worthiness of the accounts receivable as security and not the financial performance of the company; · Unlimited funding based on “eligible” and “credit worthy” accounts receivable; and · No financial covenants. We offer our services nationwide to any type of business where we can verify and substantiate an accounts receivable invoice for delivery of a product or performance of a service and currently have client accounts in 10 states. Examples of current clients include a magazine publisher, transportation company, medical staffing firm, IT consulting company and a construction contractor. Current clients range in size from start-up to $5 million in annual sales. Geographically, our six largest customers that account for approximately 80% of our accounts receivable portfolio at September 30, 2007 are located in the states of Florida, Maryland, New Jersey and New York.We believe that this market is under served by banks and other funding institutions that find many of these companies not “bankable” because of their size, limited operating history, thin capitalization, seasonality patterns or poor/ inconsistent financial performance. Anchor’s focus is providing funding based on the quality of our clients’ customers’ ability to pay and the validity of the account receivable invoice. Anchor utilizes credit and verification processes to assist in assuring that customers are creditworthy and invoices are valid. We secure our funding by having a senior first lien on all clients’ accounts receivable and other tangible and intangible assets. We also often obtain personal and validity guarantees from our clients’ owners. GROWTH OPPORTUNITIES AND STRATEGIES Our strategy is to become a nationally recognized brand for accounts receivable funding and other related financial services for small businesses. This expansion is expected to be accomplished with media marketing campaigns targeting small businesses and through accretive acquisitions of competitive firms and add-on purchases which broaden our mix of services, brands, customers and geographic and economic diversity. Our focus is to increase revenues and profits, through a combination of internal growth and acquisitions, primarily within our core disciplines and expansion into new service offerings. The key elements to our acquisition growth strategy include the following: 5 · Acquire companies that provide factoring services to small businesses.
